                         Case 3:19-md-02918-MMC Document 280-3 Filed 10/21/20 Page 1 of 3



                     1   MORGAN, LEWIS & BOCKIUS LLP                    MORGAN, LEWIS & BOCKIUS LLP
                         J. Clayton Everett, Jr. (pro hac vice)         Alexander J. Scolnik (pro hac vice)
                     2   clay.everett@morganlewis.com                   alexander.scolnik@morganlewis.com
                         Scott A. Stempel (pro hac vice)                101 Park Avenue
                     3   scott.stempel@morganlewis.com                  Tel: (212) 309-6000
                         1111 Pennsylvania Ave., N.W.                   Fax: (212) 309-6001
                     4   Washington, D.C. 20004
                         Tel.: (202) 739-3000
                     5   Fax: (202) 739-3001

                     6   MORGAN, LEWIS & BOCKIUS LLP
                         C. Cecilia Wang, SBN 314125
                     7   cecilia.wang@morganlewis.com
                         Jordan Mundell, SBN 324110
                     8   jordan.mundell@morganlewis.com
                         One Market, Spear Street Tower
                     9   San Francisco, CA 94105
                         Tel: (415) 442-1000
                    10   Fax: (415) 442-1001

                    11   Attorneys for Defendants TDK Corporation,
                         Magnecomp Precision Technology Public Co.
                    12   Ltd., Headway Technologies, Inc., Magnecomp
                         Corporation, SAE Magnetics (H.K.) Ltd., and
                    13   Hutchinson Technology Inc.

                    14                             UNITED STATES DISTRICT COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA
                    15                                SAN FRANCISCO DIVISION

                    16                                                            Case No.   19 MD 2918 (MMC)
                    17   In re: Hard Disk Drive Suspension Assemblies
                                                                                  [PROPOSED] ORDER
                    18   Antitrust Litigation                                     GRANTING DEFENDANTS’
                                                                                  MOTION FOR A
                    19   THIS DOCUMENT RELATES TO ALL ACTIONS                     SCHEDULING ORDER
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                                      Case No. 3:16-cv-06385-WHA
                                 [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION FOR A SCHEDULING ORDER
     Case 3:19-md-02918-MMC Document 280-3 Filed 10/21/20 Page 2 of 3



 1          Pending before the Court is Defendants TDK Corporation, Magnecomp Precision

 2   Technology Public Co. Ltd., Headway Technologies, Inc., Magnecomp Corporation, SAE

 3   Magnetics (H.K.) Ltd., and Hutchinson Technology Inc. (collectively, “TDK”) and NHK Spring

 4   Co., Ltd., NHK International Corporation, NHK Spring (Thailand) Co., Ltd., NAT Peripheral

 5   (Dong Guan) Co., Ltd. and NAT Peripheral (H.K.) Co., Ltd.’s (collectively, “NHK,” and together

 6   with TDK, “Defendants”) Motion for a Scheduling Order.

 7          After full consideration of the moving and opposing papers of each party, the arguments

 8   of counsel, and all other matters presented to the Court, IT IS HEREBY ORDERED that

 9   Defendants’ Motion for a Scheduling Order is GRANTED. The consolidated cases present a

10   threshold issue of whether the Foreign Trade Antitrust Improvements Act (“FTAIA”), 15 U.S.C.

11   § 6a and other laws limiting the extraterritorial reach of U.S. antitrust laws foreclose End-User

12   Plaintiffs, Reseller Plaintiffs, and the Seagate Plaintiffs (collectively, “Plaintiffs”) from pursuing

13   the asserted claims based on hard disk drive suspension assemblies (“HDD Suspensions”) that

14   were sold outside the United States. The Court, pursuant to its power to manage discovery to

15   ensure the most efficient, timely, and cost-effective resolution of matters on its docket, see Fed.

16   R. Civ. P. 16; see also Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988), believes it

17   appropriate to address that issue in an early motion for partial summary judgment and to phase

18   discovery so that the parties can develop the record necessary for such a motion. This Order does

19   not preclude Defendants from filing a further motion for summary judgment following the close

20   of discovery.

21          Accordingly, IT IS HEREBY ORDERED THAT, except as otherwise set forth below, all

22   discovery in this matter is stayed and the following schedule shall apply:

23

24                                Event                                                Date

25    Parties to submit agreed stipulation identifying the              30 days after entry of this Order
      discovery necessary to address extraterritoriality summary
26    judgment motion or to submit disputes on the scope of such
      discovery to the Court.
27

28    Defendants to file a Joint Motion for Summary Judgment            120 days after entry of the
      based on the applicability of the FTAIA and other                 stipulation or Order concerning

                                              2                        Case No. 19 MD 2918
             [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION FOR A SCHEDULING ORDER
     Case 3:19-md-02918-MMC Document 280-3 Filed 10/21/20 Page 3 of 3



 1
                                 Event                                             Date
 2   provisions limiting the extraterritorial reach of U.S. law      the scope of discovery
                                                                     concerning extraterritoriality
 3
                                                                     issues.
 4
     Plaintiffs to file a Joint Opposition to the Motion for         45 days after summary judgment
 5   Summary Judgment                                                motion is filed.

 6   Defendants to file a Joint Reply in support of the Motion for   30 days after Joint Opposition is
     Summary Judgment                                                filed.
 7

 8

 9         So ORDERED this _____ day of _____________, 2020.

10                                                                __________________________
                                                                   Hon. Maxine M. Chesney
11                                                                United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            3                        Case No. 19 MD 2918
           [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION FOR A SCHEDULING ORDER
